Citation Nr: 1809585	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-24 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a right foot disability. 

4.  Entitlement to service connection for a left foot disability. 

5.  Entitlement to service connection for bilateral hearing loss. 

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to service connection for migraine headaches. 

8.  Entitlement to an initial compensable rating for allergic rhinitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985, December 1990 to April 1991, and February 2010 to March 2011.  She has additional periods of service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Additional evidence, to include VA treatment records through February 2017, was added to the record after the issuance of a December 2014 supplemental statement of the case.  Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of such additional evidence, she is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  The AOJ will have opportunity to review the additional evidence received on remand.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

Outstanding Records

At the outset, the record indicates that the Veteran served in the Army Reserves prior to her active service from February 2010 to March 2011.  On remand, the AOJ should attempt to verify all periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during her Reserves service.  The AOJ should undertake actions to obtain all associated Reserves duty treatment records.  

Further, the record does not currently contain the Veteran's enlistment examination reports for any of her three active service periods.  Also missing are separation examination reports for two of the Veteran's active service periods (i.e. from January 1982 to January 1985 and from December 1990 to April 1991).  On remand, the AOJ should attempt to obtain these missing reports, and if any report is not available, should make a formal finding of unavailability and notify the Veteran as to the steps that were taken to obtain it and an explanation as to the reason(s) it is unavailable.  




Bilateral Knee and Bilateral Foot Disabilities 

The Veteran contends that the claimed bilateral knee and bilateral foot disabilities were caused or aggravated due to service.  Specifically, she reports that while deployed in Iraq during her most recent active service, she participated in daily physical trainings, which involved "prolonged running and walking" for "three or four miles" on "concrete" surfaces, which caused or aggravated her foot and knee disabilities.  See December 2016 Hearing Tr. at 18-19.  She also maintains that her bilateral knee and foot problems are interrelated.  See id. at 22. 

A March 1991 service treatment record during the Veteran's first period of active service reflects her complaint of "numbness in both legs onset today [sic]."  A May 2004 VA radiology report shows a diagnosis of bilateral inferior bony spurs as to feet.  A May 2004 VA treatment note reflects that the Veteran "r[an] in the Reserves and work[ed] as a corrections officer" while noting her "chronic foot pain for several years."  A June 2004 annual medical certificate notes that the Veteran had bilateral foot arthritis and bone spur.  A January 2007 report of medical history also notes that the Veteran had "arthritis and bone spurs in both feet" as well as "pain in . . . knee."  A July 2008 VA radiology report for chronic knee pain documents an impression of small bony density distal right femoral shaft, although there was no chondrocalcinosis or evidence of fractures or dislocations in either knee at the time.  An August 2008 personnel record notes that the Veteran has been serving in the Army Reserves for the past two years and that she had "chronic bilateral foot pain."  In a January 2011 post-deployment health assessment (during the Veteran's third period of active service), the examiner wrote that the Veteran was placed on a profile for "lower extremity" issues.  A February 2011 report of medical assessment notes that the Veteran had "[a]rthritis in her knees . . . ."  

In May 2012, the Veteran underwent Disability Benefits Questionnaire (DBQ) examinations to evaluate the claimed bilateral knee and foot disabilities.  As to the feet, the examiner diagnosed hammer toes, hallux valgus, and calcaneal enesthopathy.  As to the knees, he diagnosed bilateral pes anserine bursitis.  In subsequent nexus opinions issued in October 2012, the May 2012 examiner stated that the diagnosed conditions were less likely than not related to the Veteran's service, but failed to address all pertinent clinical records, to include the above-referenced service treatment records.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The examiner also failed to respond to the correct legal criteria based on clinical evidence suggesting that the claimed bilateral knee and foot disabilities may have pre-existed her active service periods.  A remand is necessary to afford the Veteran a new VA examination to address the noted deficiency.  

Migraine Headaches 

The Veteran contends that she has migraine headaches due to service.  She has also argued that such is secondary to her service-connected allergic rhinitis.  See December 2016 Hearing Tr. at 37.  

A May 1986 report of medical history documents the Veteran's affirmative response as to frequent or severe headaches at the time.  In a June 1997 periodic examination report, the Veteran reported that she experienced headaches "every other month."  The January 2007 Reserves report of medical history notes that she experienced headaches at the time.  The January 2011 post-deployment health assessment form reflects her complaint of "bad headaches."  

In May 2012, the Veteran underwent a DBQ examination for the claimed migraine headaches.  The examiner diagnosed tension headaches at the time.  In October 2012, the May 2012 examiner rendered a negative nexus opinion, but he failed to consider all pertinent clinical records, to include the above-referenced service treatment records.  Moreover, the examiner's opinion was unresponsive to the relevant legal criteria based on the noted evidence indicating the possibility of a pre-existing headache disability.  On remand, the AOJ should schedule a VA examination to address the noted deficiency.  The examiner should also opine whether the claimed migraine headaches were caused or aggravated by the Veteran's service-connected allergic rhinitis.  




Bilateral Hearing Loss and Tinnitus 

While the available clinical records do not demonstrate current bilateral hearing loss as defined by VA under 38 C.F.R. § 3.385, given the evidence of in-service noise exposure, see December 1990 audiogram report (noting that the Veteran was "routinely exposed to hazardous noise"), and the possibility that the Veteran may now meet the criteria for bilateral ear hearing loss disability for VA purposes since the last VA examination in August 2013, the AOJ should schedule a VA audiology examination on remand to determine whether the Veteran currently has bilateral hearing loss disability.  As for tinnitus, May 2012 and August 2013 DBQ examiners answered negatively as to whether the Veteran currently had recurrent tinnitus, but both failed to consider her report as to the onset and continuity of tinnitus symptoms since service.  See December 2016 Hearing Tr. at 3-4.  On remand, the examiner should consider the Veteran's lay statements as to the onset and continuity of tinnitus symptomatology since service. 

Allergic Rhinitis 

The Veteran was last afforded a Disability Benefits Questionnaire (DBQ) examination to assess the current nature and severity of her allergic rhinitis in May 2012, nearly six years ago.  Given the time period since the last examination and the Veteran's testimony that her allergic rhinitis symptoms have worsened since the last VA examination, see December 2016 Hearing Tr. at 10, she should be afforded a new VA examination to obtain pertinent information to assess the current nature and severity of her service-connected allergic rhinitis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to her claims.



Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate entity to verify the Veteran's duty status (i.e. ACDUTRA or INACDUTRA) during the Veteran's Reserves service.   Also request any available Line of Duty determinations.  If payroll records are needed to verify service, they should be requested as well.  All records and/or responses received should be associated with the claims file.  
 
2.  Contact any appropriate source to obtain any outstanding Reserves duty treatment records as well as any outstanding active duty service treatment records, to specifically include enlistment examination reports for all three active duty service periods and separation examination reports for the active duty periods from January 1982 to January 1985 and from December 1990 to April 1991.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to her claims.   After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

4. Schedule the Veteran for appropriate VA examinations to determine whether the claimed bilateral knee, bilateral foot, and migraine headaches disabilities were caused or aggravated by a disease or injury in service.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner is asked to furnish an opinion with respect to the following questions:  

(A) The examiner should identify all diagnoses of bilateral knee, bilateral foot, and migraine headaches disabilities present since the date of the claim (i.e. since September 2011), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B)  For all three active duty service periods (i.e. from January 1982 to January 1985; December 1990 to April 1991; and February 2010 to March 2011), if any diagnosed disorder identified in (A) was noted on entrance examination (if obtained), the examiner is asked to opine as to whether the disorder increased in severity in service.  

If so, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition. 

(C)  For each diagnosis identified in (A), if such disorder was not noted on entrance examination OR the entrance examination report is not of record, the examiner is asked to opine as to whether there is clear and unmistakable evidence (i.e. undebatable evidence) that the disorder pre-existed service.

If there is clear and unmistakable evidence that a disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence (i.e. undebatable evidence) that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

(D)  For each diagnosis identified in (A), if there is no clear and unmistakable evidence that a disorder  pre-existed service, then the examiner is asked whether it is at least as likely as not (a 50 percent probability or greater) that the disorder is directly related to service.  

(E) The examiner should also opine whether it is at least as likely as not (a 50 percent probability or greater) arthritis of the knees or feet or migraine headaches was manifest to at least a compensable degree within one year of her discharge as to all three active duty service periods.  If so, the examiner should comment on the nature of those manifestations. 

(E) Notwithstanding the above, for each diagnosis  identified in (A), the examiner should opine whether it is at least as likely as not that the disability was caused or aggravated due to a disease or injury during a period of ACDUTRA or INACDUTRA service in the Army Reserves.   

(F) For each diagnosis specific to the claimed migraine headaches, the examiner should also opine as to whether such was caused OR aggravated (beyond natural progression) by the Veteran's service-connected allergic rhinitis.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation (specifying the baseline level of disability and current level of severity, based on consideration of VA's rating schedule). In offering the requested opinions, the examiner's attention is specifically directed to the above-referenced service treatment records noting the Veteran's elevated blood pressures during service, as well as documented history of hypertension existing prior to service. 

A complete rationale should be given for all opinions and conclusions expressed.  

In answering the above questions, the examiner must consider and comment upon all pertinent clinical records, to specifically include but not limited to the above-referenced service treatment records noting the Veteran's numerous reports of bilateral knee, bilateral foot, and headaches symptoms during her service.  

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record. 

5.  Schedule the Veteran for a VA audiology examination by an appropriate medical professional to address the claimed bilateral hearing loss and tinnitus.  The contents of the entire claims file, to include a complete copy of this REMAND as well as any new evidence subsequently added to the claims file, must be made available to the designated physician. 

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should identify whether the Veteran currently has bilateral hearing loss and tinnitus, or has had such a diagnosis since the date of the claim (i.e. since September 2011), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal. 

The audiological examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests to determine whether the Veteran has impaired bilateral hearing pursuant to 38 C.F.R. § 3.385. 

(B) For any diagnosed bilateral hearing loss, the examiner should opine as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) bilateral hearing loss had its onset in or was otherwise incurred in service, to specifically include the competently reported in-service noise exposure.

(C) The examiner should also opine whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's tinnitus is related to service, to include the competently reported in-service noise exposure. 

The examiner is notified that the Veteran is competent to report as to the onset and continuity of symptomatology of the bilateral hearing loss and tinnitus. 

A complete rationale should be given for all opinions and conclusions expressed. 

6.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of her service-connected allergic rhinitis.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

All opinions expressed must be accompanied by supporting rationale.

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

